DETAILED ACTION
The present Office Action is in response to Applicant Arguments/Remarks and amended claims filed on 02/16/2021. Claims 1, 11, and 20 have been amended. Claims 1-23 remain pending in the application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for a parent Application No. 62/701996, filed on 07/23/2018.

Response to Amendments and Arguments
Applicant’s amendments and remarks have been fully considered, with the Examiner’s response set forth below.
(1)Applicant’s arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
(2) Another iteration of claim analysis has been made. Refer to the corresponding sections of the claim analysis below for details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 2018/0107592), hereinafter Hashimoto in view of Camp et al. (US 2019/0163592), hereinafter Camp.
Regarding claims 1, 11, and 20, taking claim 11 as exemplary, Hashimoto teaches a system (Hashimoto, Fig.1, storage system 1) for handling data on at least one storage device (Hashimoto, Fig.1, see flash memory 16), the system comprising: 
a non-transitory memory device, wherein modules of instruction code are stored (Hashimoto, [0027]), and a controller (Hashimoto, Fig.1, see controller 14) associated with the memory device, and configured to execute the modules of instruction code, whereupon execution of said modules of instruction code, the controller is configured to perform at least one of: 
receive, from a computing device (host), a first storage-access request for storing at least one data segment, comprising one or more data blocks and at least one first metadata object (Hashimoto, [0067], the controller 14 of the storage  wherein content of the at least one first metadata object corresponds to content of the one or more data blocks (Hashimoto, [0057], the host metadata 61 contain a data size thereof, a data size of the user data 60 to which the host metadata 61 is attached, the File ID (Object ID or logical address) of the user data 60, CRC (cyclic redundancy check) code for the user data 60, a unique command identifier (UCID) identifying a write command 91); 
store the one or more data blocks and the at least one first metadata object on the at least one storage device (Hashimoto, [0069], the controller 14 writes the group of the user data, the host metadata, and the device metadata (i.e., the write data) and the ECC code in the determined physical location of the flash memory 16 (input block 42)); 
send an acknowledgement to the computing device (Hashimoto, [0070], Upon writing of the write data in the input block 42, in step 1309, the controller 14 transmits a write completion notification … to the host 3); and 
using the first metadata object to validate the storage of the one or more data blocks in an offline validation process.  
Hashimoto does not explicitly teach using the first metadata object to validate the storage of the one or more data blocks in an offline validation process, as claimed.
However, Hashimoto in view of Camp teaches using the first metadata object to validate the storage of the one or more data blocks (Camp, [0042], a read IOP in an offline validation process (Camp, [0053]; Note – writing CRC and reading CRC for data validation are two different processes executed at different times.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hashimoto to incorporate teachings of Camp to validate the data requested in a read operation by comparing a calculated CRC with a stored metadata (as in Hashimoto). A person of ordinary skill in the art would have been motivated to combine the teachings of Hashimoto with Camp because it improves efficiency and reliability of the system disclosed in Hashimoto by providing a method to detect data error using local intra-page information (Camp, [0038]).  
Claims 1 and 20 have similar limitations as claim 11 and they are rejected for the similar reasons. Furthermore, with regards to claim 20, Camp further teaches calculating at least one metadata value from the content of the one or more data object (Camp, [0053], at block 1010, flash controller 124 then begins to store the first data page of the write data to the first physical page allocated to the page stripe. At block 1012, flash controller 124 additionally computes the CRC and ECC values for the data page and stores that those value into the CRC field 706 and ECC field 708 of the data page.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hashimoto to incorporate 
Regarding claims 2 and 12, taking claim 12 as exemplary, the combination of Hashimoto and Camp teaches all the features with respect to claim 11 as outlined above. The combination of Hashimoto further teaches the system of claim 11, wherein the controller is configured to store the one or more data blocks and the at least one metadata object concurrently on the storage media (Hashimoto, [0065], the controller 14 receives the user data from the write buffer 54 and writes the write data (including the host and device metadata) into the input block 42).  
Claim 2 has similar limitations as claim 12 and is rejected for the similar reasons.

Claims 3, 7, 8, 13, 17, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hashimoto and Camp as applied to claims 1, 12, and 20 respectively above, and further in view of Seo et al. (US 2007/0168793), hereinafter Seo and Kushida (US 2005/0036371), hereinafter Kushida.
Regarding claims 3, 13, and 22, taking claim 13 as exemplary, the combination of Hashimoto teaches all the features with respect to claim 12 as outlined above. The combination of Hashimoto does not explicitly teach
the system of claim 12, wherein the controller is configured to: store at least one fidelity flag associated with at least one respective metadata object (Seo, [0024], The register 172 stores verification information … [6] bit is an error detection flag bit and is set by a microprocessor or CPU (not shown) of the control unit 100. The [6] bit of logic ‘0’ indicates that no error is detected, and the [6] bit of logic ‘1’ indicates that an error is detected.); attribute an initial 'False' value to the at least one fidelity flag; determine a value of the at least one fidelity flag according to an outcome of the offline validation process; and update the value of the stored fidelity flag (Seo, [0024] The comparator 160 compares resultant values CRC1 and CRC2 stored in the CRC register 150, and generates flag signals FCRC_OK and FCRC_NOK as a comparison result. The flag signal FCRC_NOK is activated when the resultant values CRC1 and CRC2 in the CRC register 150 are not identical to each other, and the flag signal FCRC_OK is activated when the resultant values CRC1 and CRC2 in the CRC register 150 are identical to each other).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hashimoto to incorporate teachings of Seo to store a validity bit when a CRC comparison operation indicates a data error. A person of ordinary skill in the art would have been motivated to combine the teachings of Hashimoto with Seo because it improve reliability and security of the system disclosed in Hashimoto by determining validity of stored data to prevent tampered data from being programmed or stored in a secure data storage (Seo, [0019]). 

However, the combination of Hashimoto in view of Kimura teaches attribute an initial 'False' value to the at least one fidelity flag (Kushida, [0043], The ECC function invalidity control circuit 14 has (1) a function to initialize into an invalid state … a valid bit in each of the memory cells of the valid bit array 11a).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hashimoto to incorporate teachings of Kushida to initialize validity bit (in Seo) to an invalid state. Doing so provides a consistent starting point regards to validity of data. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Hashimoto with Kushida because it improves accuracy and efficiency of the system disclosed in the combination of Hashimoto by preventing data from being corrected mistakenly when data is read initially and allowing an ECC function to be utilized properly to correct a fixed single bit failure (Kushida, [0057], [0058]).
Claims 3 and 22 have similar limitations as claim 13 and they are rejected for the similar reasons.
Regarding claim 7 and 17, taking claim 17 as exemplary, the combination of Hashimoto, Camp, Seo, and Kushida teaches all the features with respect to claim 13 as outlined above. The combination of Hashimoto further teaches the system according to claim 13, wherein the controller is configured to perform an offline validation process by: reading the one or more first data blocks stored on the one or more storage devices; reading the at least one first, respective metadata object stored on the one or more storage device (Camp, [0042], Once the physical address is determined, flash controller 124 accesses the target data page utilizing the physical address by issuing a read request to read the target data page from the physical page associated with the physical address (block 906).); producing at least one second metadata object from the one or more first, read data blocks; and comparing the content of the at least one first read metadata object to the content of the at least one second, produced metadata object (Camp, [0049], flash controller 124 attempts to validate the data field 702 and LBA field 704 of the target data page by computing a cyclic redundancy code and comparing the computed CRC to that contained in CRC field 706. ).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hashimoto to incorporate teachings of Camp to validate the data requested in a read operation request by comparing a calculated CRC with a stored metadata (as in Hashimoto). A person of ordinary skill in the art would have been motivated to combine the teachings of Hashimoto with Camp because it improves efficiency and reliability of the system disclosed in Hashimoto by providing a method to detect data error using local intra-page information (Camp, [0038]).
Claim 7 has similar limitations as claim 17 and is rejected for the similar reasons.
Regarding claim 8, the combination of Hashimoto, Camp, Seo, and Kushida teaches all the features with respect to claim 7 as outlined above. The combination of Hashimoto further teaches the method according to claim 7, wherein reading the one or more first data blocks is prompted by at least one of receiving, from a computing device, a request for reading the at least one data block from the storage media (Hashimoto, [0030]; [0032], The OS 11 operates to transmit commands including the read command 90, the write command 91, the scan command 92, the invalidate command, and the copy command, and a physical address 56, to the storage device 2 via the interface 10. The physical address 56 is used to designate a physical location of the flash memory 16 to be accessed for data reading or data writing; [0062]; Camp, [0042], flash controller 124 awaiting receipt of a read IOP from an external host device, ); receiving an asynchronous interrupt or message from at least one hardware module; receiving a synchronous interrupt or message from at least one hardware module; receiving at least one asynchronous interrupt or message from a software process; and receiving at least one synchronous interrupt or message from a software process.

Claims 4, 14, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hashimoto, Camp, Seo, and Kushida as applied to claims 3, 13, and 22 respectively above, and further in view of Butt (US 2013/0055054), hereinafter Butt.
Regarding claims 4, 14, and 23, taking claim 14 as exemplary, the combination of Hashimoto teaches all the features with respect to claim 13 as outlined above. The combination of Hashimoto does not explicitly teach the system of claim 13 wherein the controller is further configured to delete the at least one first metadata object if the offline validation process fails, as claimed.
the system of claim 13 wherein the controller is further configured to delete the at least one first metadata object if the offline validation process fails (Butt, [0038]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hashimoto to incorporate teachings of Butt to delete host CRC and replace it with storage device (internal) CRC if the storage device CRC does not match with the host CRC. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Hashimoto with Butt because it improves accuracy and security with the system disclosed in the combination of Hashimoto to coordinate the use of multiple data protection (e.g. CRC) algorithms when providing end-to-end data protection (Butt, [0006]).
Claims 4 and 23 have similar limitations as claim 14 and they are rejected for the similar reasons.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hashimoto, Camp, Seo, and Kushida as applied to claims 3 and 13 respectively above, and further in view of Tsukamoto et al. (US 2012/0254636), hereinafter Tsukamoto.
Regarding claims 5 and 15, taking claim 15 as exemplary, the combination of Hashimoto teaches all the features with respect to claim 13 as outlined above. The combination of Hashimoto does not explicitly teach the system of claim 13, wherein the controller is configured to maintain a metadata table, wherein at least one entry is 
However, the combination of Hashimoto in view of Tsukamoto teaches the system of claim 13, wherein the controller is configured to maintain a metadata table, wherein at least one entry is configured to associate a content of at least one metadata object to at least one fidelity flag, so as to maintain a condition of fidelity of at least one data block stored on the at least one storage device (Tsukamoto, [0176], by referring to the invalid-block management table (TBM) 213 b, the NAND write controller 214 e writes the CRC-code-added data to, in the NAND flash memory 201 a, the block whose “invalid” flag [0]; [0071]; The invalid-block management table (TBM) 213 b in the present embodiment has entries d01 to d20 associated with the respective blocks a01 to a20 in the NAND flash memory 201 a. Each entry has a flag for identifying “dirty” or “invalid”; Fig. 12).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hashimoto to incorporate teachings of Tsukamoto to include a table with CRC code and a valid/invalid flag for each block. As disclosed in Tsukamoto, failures may occur in a write area during writing, thus, it is preferable that information of an area in which a write error occurred be logged and stored in order to prevent the area to be used in subsequent requests (Tsukamoto, [0038]). A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Hashimoto with Tsukamoto because it improves efficiency of the system disclosed in the combination of 
Claim 5 has similar limitations as claim 15 and is rejected for the similar reasons.

Claims 6, 9, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hashimoto, Camp, Seo, and Kushida as applied to claims 3 and 13 respectively above, and further in view of Schaff et al. (US 2017/0228174), hereinafter Schaff.
Regarding claims 6 and 16, taking claim 16 as exemplary, the combination of Hashimoto teaches all the features with respect to claim 13 as outlined above. The combination of Hashimoto does not explicitly teach the system according to claim 13, wherein the controller is configured to perform an offline validation process by: receiving, from a computing device, a second request for storing the at least one data segment, wherein the second request comprises at least one second metadata object; and comparing the content of the at least one second metadata object with content of the at least one metadata object stored on the at least one storage device, as claimed.
However, the combination of Hashimoto in view of Schaff teaches the system according to claim 13, wherein the controller is configured to perform an offline validation process by: receiving, from a computing device, a second request for storing the at least one data segment (Schaff, [0048], at block 525, host system 105-a may send a request to storage controller 210-a to write a second data set to storage medium 225-a.), wherein the second request comprises at least one second metadata object (Hashimoto, [0057], the host metadata 61 contain a data size thereof, ; and comparing the content of the at least one second metadata object with content of the at least one metadata object stored on the at least one storage device (Schaff, [0048], For example, as depicted at block 535, storage controller 210-a may determine that the identified one or more attributes of the second data set match the one or more attributes of the first data set).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hashimoto to incorporate teachings of Shaff to receive a second write request and compare the content of the first metadata associated with the first write request to the second metadata associated with the second write request. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Hashimoto with Schaff because it improves accuracy and efficiency of the system disclosed in the combination of Hashimoto to be able to identify if a match between data sets (Shaff, [0004])  
Claim 6 has similar limitations as claim 16 and is rejected for the similar reasons.
Regarding claims 9 and 18, taking claim 18 as exemplary, the combination of Hashimoto teaches all the features with respect to claim 13 as outlined above. The combination of Hashimoto does not explicitly teach the system according to claim 13, wherein the controller is configured to perform an offline validation process by: receiving a first request to access the at least one data segment on the at least one storage 
However, the combination of Hashimoto in view of Shaff teaches the system according to claim 13, wherein the controller is configured to perform an offline validation process by: receiving a first request to access the at least one data segment on the at least one storage device (Shaff, [0047], at block 505, host system 105-a may send to storage controller 210-a a request to write a first data set to storage medium 225-a), wherein the first request comprises one or more first metadata objects corresponding to content of the one or more first data blocks (Shaff, [0047], At block 510, storage controller 210-a may analyze the first data set upon receiving the request); storing the one or more first metadata objects in a cache memory device (Shaff, [0047], At block 520, storage controller 210-a stores one or more attributes of the first data set to system memory); receiving a second request to access the data segment, comprising one or more second metadata objects (Shaff, [0048], at block 525, host system 105-a may send a request to storage controller 210-a to write a second data set to storage medium 225-a. At block 530, storage controller 210-a may analyze the second data set. For example, storage controller 210-a may identify one or more attributes of the second data set); and comparing the content of one or more second metadata objects to the content of one or more first metadata objects that are stored on the cache memory device (Shaff, [0048], compare these identified attributes with attributes of data sets previously stored to storage medium 225-a).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hashimoto to incorporate teachings of Shaff to receive a second write request and compare the content of the first metadata associated with the first write request to the second metadata associated with the second write request. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Hashimoto with Schaff because it improves accuracy and efficiency of the system disclosed in the combination of Hashimoto to be able to identify if a match between data sets (Shaff, [0004])  
Claim 9 has similar limitations as claim 18 and is rejected for the similar reasons.

Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hashimoto, Camp, Seo, and Kushida as applied to claims 3 and 13 above, and further in view of Gschwind et al. (US 2017/0132132), hereinafter Gschwind and Flynn et al. (US 2012/0173953), hereinafter Flynn.
Regarding claims 10 and 19, taking claim 19 as exemplary, the combination of Hashimoto teaches all the features with respect to claim 13 as outlined above. The combination of Hashimoto further teaches the system according to claim 13, wherein the controller is further configured to: receive, from a computing device. a storage access request to read one or more data blocks from the storage media  wherein the request comprises at least one first metadata value; read the one or more data blocks and at least one corresponding fidelity flag from the storage media; if the value of the fidelity flag is 'False', then calculate, by the computing device, a second metadata value from the content of the one or more read data blocks: and if the first metadata value and the second metadata value match, then update the value of the fidelity flag to 'True'.  
The combination of Hashimoto does not explicitly teach wherein the request comprises at least one first metadata value; read the one or more data blocks and at least one corresponding fidelity flag from the storage media; if the value of the fidelity flag is 'False', then calculate, by the computing device, a second metadata value from the content of the one or more read data blocks: and if the first metadata value and the second metadata value match, then update the value of the fidelity flag to 'True', as claimed.
However, the combination of Hashimoto in view of Gschwind teaches wherein the request comprises at least one first metadata value (Gschwind, [0222], read request 3311 is comprised of … and CRC (cyclic redundancy check) information field 3306).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hashimoto to incorporate teachings of Gschwind to include a CRC information field in a read request. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Hashimoto with Gschwind because it improves reliability of the system disclosed in the combination of Hashimoto by providing a CRC 
The combination of Hashimoto does not teach read the one or more data blocks and at least one corresponding fidelity flag from the storage media; if the value of the fidelity flag is 'False', then calculate, by the computing device, a second metadata value from the content of the one or more read data blocks: and if the first metadata value and the second metadata value match, then update the value of the fidelity flag to 'True', as claimed.
However, the combination of Hashimoto in view of Flynn teaches read the one or more data blocks and at least one corresponding fidelity flag from the storage media; if the value of the fidelity flag is 'False', then calculate, by the computing device, a second metadata value from the content of the one or more read data blocks (Flynn, [0045], read operation … If the valid flag indicates the firmware code image is invalid, then the read operation may report that an error condition was encountered. The entire firmware code image may then be verified against the stored CRC value for the entire image using the second (entire image) CRC polynomial); and if the first metadata value and the second metadata value match, then update the value of the fidelity flag to 'True' (Flynn, [0045], If no error conditions were encountered in the validity/complete check, then the firmware code image may be considered valid and read for the data content contained in the firmware code image; [0045], the valid flag indicates that the firmware code image is valid).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of 
Claim 10 has similar limitations as claim 19 and is rejected for the similar reasons.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hashimoto and Camp as applied to claim 20 above, and further in view of Xiang et al. (US 2018/0004593), hereinafter Xiang and Tsukamoto et al. (US 2012/0254636), hereinafter Tsukamoto.
Regarding claim 21, the combination of Hashimoto teaches all the features with respect to claim 20 as outlined above. The combination of Hashimoto further teaches the method of claim 20, wherein the offline validation process is selected from a list consisting of; offline rewriting of the stored data object by the one or more controllers; offline reading of the stored data object by the one or more controllers (Camp, [0042]); offline reading of the stored data object by one or more client computing devices (Hashimoto, [0030], The host 3 sends, to a storage device 2 via the corresponding interface 10, a number of commands for accessing the storage ; and offline reading of the stored data object by a caching system.  
The combination of Hashimoto does not explicitly teach offline rewriting of the stored data object by the one or more controllers and offline reading of the stored data object by a caching system, as claimed.
However, the combination of Hashimoto in view of Xiang teaches offline rewriting of the stored data object by the one or more controllers (Xiang, [0046])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hashimoto to incorporate teachings of Xiang to perform error detection on overwrite data. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Hashimoto with Xiang because it improves reliability of the system disclosed in the combination of Hashimoto by preventing incorrect checksum mismatch situations (Xiang, [0046]). 
However, the combination of Hashimoto in view of Tsukamoto teaches offline reading of the stored data object by a caching system (Tsukamoto, [0092] – [0094], In order to inhibit corruption of the cache data input from the read controller 222, the data buffer unit 214 d 1 performs an XOR (exclusive OR) operation to generate XOR parity data and adds the XOR parity data to the cache data).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hashimoto to incorporate teachings of Tsukamoto to perform error checking on retrieved cache data. A person of ordinary skill in the art would have been motivated to .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117.  The examiner can normally be reached on Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NANCI N WONG/Primary Examiner, Art Unit 2136